Opinion by
Johnson, J.
In accordance with stipulation of counsel that the merchandise consists of figures or figurines similar in all material respects to those passed upon in Wm. S. Pitcairn Corp. v. United States (39 C. C. P. A. 15, C. A. D. 458), the merchandise was held dutiable as follows: (1) The items entered, or withdrawn from warehouse, for consumption prior to May 28, 1950, at 20 percent under paragraph 1547 (a); (2) the items entered, or withdrawn from warehouse, for consumption, on and after May 28, 1950, at 10 percent under said paragraph, as modified by the Annecy Protocol to the General Agreement on Tariffs and Trade (T. D. 52373), supplemented by Presidential proclamation (T. D. 52476), except such items as were imported from the Soviet Zone of Germany and entered, of withdrawn from warehouse, for consumption after the close of business on August 31, 1951; and (3) the items imported from the Soviet Zone of Germany and entered, or withdrawn from warehouse, for consumption after the close of business on August 31, 1951, at 20 percent under said paragraph, in view of Presidential proclamation (T. D. 52788).